Citation Nr: 0405181	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from November 1967 to May 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


REMAND

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  

While the Board notes that the veteran underwent a VA PTSD 
examination in September 2001, there is no opinion of record 
that addresses the impact of the veteran's service-connected 
disability on his ability to obtain and retain substantially 
gainful employment.  Indeed, although the September 2001 VA 
examiner opined that the veteran's vocational capacity was 
"seriously impaired" due to his PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 40, subsequent VA 
outpatient treatment records indicate that it was physical 
injuries that prevented the veteran from working.  In 
adjudicating a total rating claim, the Board may not reject 
the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
service-connected disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) specifically stated that the VA has a 
duty to supplement the record by obtaining an examination 
which includes an opinion as to what effect the appellant's 
service-connected disabilities have on his ability to work.  
Friscia, 7 Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown , 6 Vet. App. 532 (1993).  Hence, 
the RO should obtain a medical opinion as to whether the 
veteran's service-connected PTSD is so severe as to render 
him unable to obtain or retain substantially gainful 
employment.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  See 38 
C.F.R. § 3.655.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO should ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant 
(1) of the information and evidence 
not of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his 
possession that pertains to the 
claim.

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers that have treated him 
recently for PTSD.  The RO should 
obtain treatment records from all 
sources identified by the veteran 
which are not already of record.

3.  The RO should obtain copies of 
treatment records for the veteran 
from the Memphis VAMC since May 2001.

4.  Thereafter, the RO should 
schedule the veteran for an 
examination in order to determine the 
current severity of his PTSD.  The 
examiner should elicit from the 
veteran a history as to his current 
or last occupation, and time lost 
from work due to PTSD symptoms.  The 
examiner should indicate the 
frequency, severity, and duration of 
symptoms since the last examination 
and specifically comment on the 
impact of the veteran's PTSD upon his 
ability to function and its impact on 
his ability to obtain and maintain 
employment.  The examination report 
should include a full psychiatric 
diagnostic assessment including a GAF 
score.  The claims file should be 
made available to the examiner for 
review and the examination report 
should reflect that such a review was 
conducted.  

5.  The RO should re-adjudicate the 
veteran's claim in light of the 
evidence added to the record since 
the Statement of the Case.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


